UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-51589 NEW ENGLAND BANCSHARES, INC. (Exact name of small business issuer as specified in its charter) Maryland 04-3693643 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 855 Enfield Street, Enfield, Connecticut (Address of principal executive offices) (Zip Code) (860) 253-5200 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.(See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer Accelerated filerNon-accelerated filer Smaller Reporting CompanyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX The Issuer had 6,156,676 shares of common stock, par value $0.01 per share, outstanding as of February 10, 2011. NEW ENGLAND BANCSHARES, INC. FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at December 31, 2010 (Unaudited) and March 31, 2010 1 Condensed Consolidated Statements of Income for the Three and Nine Months Ended December 31, 2010 and 2009 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2010 and 2009 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures. 24 PART II: OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 28 SIGNATURES 28 Index Part I. FINANCIAL INFORMATION Item 1.Financial Statements. NEW ENGLAND BANCSHARES, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets (Dollars in thousands) December 31, March 31, ASSETS (Unaudited) Cash and due from banks $ $ Interest-bearing demand deposits with other banks Total cash and cash equivalents Interest-bearing time deposits with other banks 99 99 Investments in available-for-sale securities, at fair value Federal Home Loan Bank stock, at cost Loans, net of allowance for loan losses of $5,477 as of December 31, 2010 and $4,625 as of March 31, 2010 Premises and equipment, net Other real estate owned Accrued interest receivable Deferred income taxes, net Cash surrender value of life insurance Identifiable intangible assets Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Advanced payments by borrowers for taxes and insurance Federal Home Loan Bank advances Subordinated debentures Securities sold under agreements to repurchase Other liabilities Total liabilities Stockholders’ Equity: Preferred stock, par value $.01 per share: 1,000,000 shares authorized; none issued Common stock, par value $.01 per share: 19,000,000 shares authorized; 6,938,087 shares issued at December 31, 2010 and March 31, 2010 69 69 Paid-in capital Retained earnings Unearned ESOP shares, 181,526 shares at December 31, 2010 and 215,399 at March 31, 2010 ) ) Treasury stock, 781,411 shares at December 31, 2010 and 763,798 shares at March 31, 2010, at cost ) ) Unearned shares, stock-based plans, 35,984 shares at December 31, 2010 and 46,621 at March 31, 2010 ) ) Accumulated other comprehensive (loss) income ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Index NEW ENGLAND BANCSHARES, INC. AND SUBSIDIARY Condensed Consolidated Statements of Income (Unaudited) (In thousands, except per share amounts) December 31, December 31, Interest and dividend income: Interest on loans $ Interest and dividends on securities: Taxable Tax-exempt Interest on federal funds sold, interest-bearing deposits and dividends on money market mutual funds 40 64 Total interest and dividend income Interest expense: Interest on deposits Interest on advanced payments by borrowers for taxes and insurance 4 4 11 12 Interest on Federal Home Loan Bank advances Interest on subordinated debentures 25 68 Interest on securities sold under agreements to repurchase 68 37 Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Noninterest income: Service charges on deposit accounts Gain on securities, net 50 Gain on sale of loans 80 8 Increase in cash surrender value of life insurance policies 89 98 Impairment loss on securities (includes total losses of $24 and $41, net of $0 and $0 recognized in other comprehensive income, pretax ) ) Other income 6 75 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment expense Advertising and promotion 70 39 Professional fees Data processing expense FDIC insurance assessment Stationery and supplies 46 76 Amortization of identifiable intangible assets Other real estate owned 37 24 75 Other expense Total noninterest expense Income before income taxes Income tax expense Net income $ Earnings per share: Basic $ Diluted Dividends per share The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Index NEW ENGLAND BANCSHARES, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Nine Months Ended December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Net amortization of fair value adjustments ) ) Accretion of securities, net ) ) Gain on sales and calls of investments, net ) ) Writedown of available-for-sale securities 51 Writedown of other real estate owned Provision for loan losses Gain on sale of loans, net ) (8 ) Loss on sale of other real estate owned 9 Change in deferred loan origination costs, net ) ) Depreciation and amortization Decrease (increase) in accrued interest receivable ) Deferred income tax (benefit) expense ) Increase in cash surrender value of life insurance policies ) ) Decrease (increase) in prepaid expenses and other assets ) Amortization of identifiable intangible assets Decrease in accrued expenses and other liabilities ) ) Undistributed net loss of subsidiary 52 ESOP shares released Compensation cost for stock option plan 85 96 Compensation cost for stock-based incentive plan Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of available-for-sale securities ) ) Proceeds from sales of available-for-sale securities Proceeds from maturities of available-for-sale securities Purchases of Federal Home Loan Bank stock ) Purchases of interest-bearing time deposits with other banks ) Cash and cash equivalents acquired from Apple Valley Bank & Trust, net of cash paid to shareholders Proceeds from sales of other real estate owned Loan originations and principal collections, net ) Purchases of loans ) ) Proceeds from sale of loans Investment in cash surrender value of life insurance ) Capital expenditures - premises and equipment ) ) Net cash used in investing activities ) ) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index NEW ENGLAND BANCSHARES, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) (continued) Nine Months Ended December 31, Cash flows from financing activities: Net increase in demand, NOW, MMDA and savings accounts Net increase in time deposits 4 Net increase in advanced payments by borrowers for taxes and insurance Proceeds from Federal Home Loan Bank advances Principal payments on Federal Home Loan Bank advances ) ) Net increase in securities sold under agreement to repurchase Purchase of treasury stock ) ) Payments of cash dividends on common stock ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Interest paid $ $ Income taxes paid (received) ) Increase (decrease) in due to broker ) Loan transferred to other real estate owned Other real estate owned transferred to other assets Acquisition of Apple Valley Bank & Trust: Assets acquired Cash and cash equivalents $ $ Investments in available-for-sale securities Federal Home Loan Bank stock, at cost Loans, net of allowance for loan losses Premises and equipment, net Other real estate owned Accrued interest receivable Deferred income taxes, net Other assets 77 Total assets acquired Liabilities assumed Deposits Advanced payments by borrowers for taxes and insurance Other liabilities Total liabilities assumed Net assets acquired Acquisition costs Goodwill $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index NEW ENGLAND BANCSHARES, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 1 – Nature of Operations New England Bancshares, Inc. (“New England Bancshares,” or the “Company”) is a Maryland corporation and the bank holding company for New England Bank (the “Bank”).The principal asset of the Company is its investment in the Bank.The Company was organized in 2005 in connection with the “second-step” mutual-to-stock conversion of Enfield Mutual Holding Company.For additional information regarding the second-step conversion, see note 1 to the notes to consolidated financial statements included in Part II, Item 8 of the Company’s Annual Report on Form 10-K.Reference is made to “New England Bancshares” or the “Company” for periods both before and after the second-step conversion. The Bank, incorporated in 1999, is a Connecticut chartered commercial bank headquartered in Enfield, Connecticut.The Bank’s deposits are insured by the FDIC.The Bank is engaged principally in the business of attracting deposits from the general public and investing those deposits primarily in residential real estate loans, commercial real estate loans, and commercial loans, and to a lesser extent, construction and consumer loans. NOTE 2 – Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statements and the instructions to Form 10-Q, and accordingly do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, the accompanying unaudited consolidated financial statements reflect all adjustments necessary, consisting of only normal recurring accruals, to present fairly the financial position, results of operations and cash flows of the Company for the periods presented.In preparing the interim financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and revenues and expenses for the period.Actual results could differ significantly from those estimates.The interim results of operations presented are not necessarily indicative of the operating results to be expected for the year ending March 31, 2011 or any interim period. 5 Index While management believes that the disclosures presented are adequate so as not to make the information misleading, it is suggested that these condensed consolidated financial statements be read in conjunction with the financial statements and notes included in the Company’s Form 10-K for the year ended March 31, 2010. The condensed consolidated balance sheet as of March 31, 2010 was derived from the Company’s audited financial statements, but does not include all the disclosures required by accounting principles generally accepted in the United States of America. NOTE 3 – Earnings per Share (EPS) Basic EPS is computed by dividing income available to common stockholders by the weighted-average number of common shares outstanding for the period.Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity.As of December 31, 2010, 158,664 shares were anti-dilutive for the three and nine month periods, compared to 331,416 anti-dilutive shares for the three and nine month periods ended December 31, 2009.Anti-dilutive shares are stock options with exercise prices in excess of the weighted-average market value for the same period and are not included in the determination of diluted earnings per share.Unallocated common shares held by the Bank’s employee stock ownership plan are not included in the weighted-average number of common shares outstanding for purposes of calculating both basic and diluted EPS. 6 Index Income Shares Per-Share (Numerator) (Denominator) Amount (In Thousands) Three Months ended December 31, 2010 Basic EPS Net income $ Dividends and undistributed earnings allocated to unvested shares (2 ) Net income and income available to common stockholders $ Effect of dilutive securities options Diluted EPS Income available to common stockholders and assumed conversions $ $ Nine Months ended December 31, 2010 Basic EPS Net income $ Dividends and undistributed earnings allocated to unvested shares (7 ) Net income and income available to common stockholders $ Effect of dilutive securities options Diluted EPS Income available to common stockholders and assumed conversions $ $ Three Months ended December 31, 2009 Basic EPS Net income $ Dividends and undistributed earnings allocated to unvested shares (7 ) Net income and income available to common stockholders $ Effect of dilutive securities options Diluted EPS Income available to common stockholders and assumed conversions $ $ Nine Months ended December 31, 2009 Basic EPS Net income $ Dividends and undistributed earnings allocated to unvested shares (8 ) Net income and income available to common stockholders $ Effect of dilutive securities options Diluted EPS Income available to common stockholders and assumed conversions $ $ NOTE 4 – Recent Accounting Pronouncements In June 2009, the FASB issued SFAS No. 166, “Accounting for Transfers of Financial Assets,” and SFAS No. 167, “Amendments to FASB Interpretation No. 46(R).”These standards are effective for the first interim reporting period of fiscal year 2011.SFAS No. 166 amends the guidance in ASC 860 to eliminate the concept of a qualifying special-purpose entity (“QSPE”) and changes some of the requirements for derecognizing financial assets. SFAS No. 167 amends the consolidation guidance in ASC 810-10.Specifically, the amendments will (a) eliminate the exemption for QSPEs from the new guidance, (b) shift the determination of which enterprise should consolidate a variable interest entity (“VIE”) to a current control approach, such that an entity that has both the power to make decisions and right to receive benefits or absorb losses that could potentially be significant, will consolidate a VIE, and (c) change when it is necessary to reassess who should consolidate a VIE.The adoption had no impact on the Company’s financial statements. 7 Index In January 2010, the FASB issued ASU 2010-06, “Improving Disclosures about Fair Value Measurements.”The ASU requires disclosing the amounts of significant transfers in and out of Level 1 and 2 of the fair value hierarchy and describing the reasons for the transfers.The disclosures are effective for reporting periods beginning after December 15, 2009.The Company adopted ASU 2010-06 as of April 1, 2010.Additionally, disclosures of the gross purchases, sales, issuances and settlements activity in the Level 3 of the fair value measurement hierarchy will be required for fiscal years beginning after December 15, 2010. In March 2010, the FASB issued ASU 2010-11, “Scope Exception Related to Embedded Credit Derivatives.”The ASU clarifies that certain embedded derivatives, such as those contained in certain securitizations, CDOs and structured notes, should be considered embedded credit derivatives subject to potential bifurcation and separate fair value accounting.The ASU allows any beneficial interest issued by a securitization vehicle to be accounted for under the fair value option at transition.At transition, the Company may elect to reclassify various debt securities (on an instrument-by-instrument basis) from held-to-maturity (HTM) or available-for-sale (AFS) to trading.The new rules are effective July 1, 2010.The Company is currently analyzing the impact of the changes to determine the population of instruments that may be reclassified to trading upon adoption. In April 2010, the FASB issued ASU 2010-18, “Effect of a Loan Modification When the Loan is Part of a Pool That is Accounted for as a Single Asset.” As a result of this ASU, modifications of loans that are accounted for within a pool under Subtopic 310-30 do not result in the removal of those loans from the pool even if the modification of those loans would otherwise be considered a troubled debt restructuring. An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. The amendments in this ASU are effective for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010. The amendments are to be applied prospectively. Early application is permitted. In July 2010, the FASB issued ASU 2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.” This ASU is created to provide financial statement users with greater transparency about an entity’s allowance for credit losses and the credit quality of its financing receivables. This ASU is intended to provide additional information to assist financial statement users in assessing the entity’s credit risk exposures and evaluating the adequacy of its allowance for credit losses. The amendments in this ASU are effective as of the end of a reporting period for interim and annual reporting periods ending on or after December 15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. In December 2010, the FASB issued ASU 2010-28, “Intangibles - Goodwill and Other.”This ASU is to addresses when to perform step 2 of the goodwill impairment test for reporting units with zero or negative carrying amounts.For public entities, the amendments in this ASU are effective for fiscal years, and interim periods beginning after December 15, 2010.For nonpublic entities, the amendments are effective for fiscal years and interim periods beginning after December 15, 2011. 8 Index In December 2010, the FASB issued ASU 2010-29, “Disclosure of Supplementary Pro Forma Information for Business Combinations.”This ASU addresses diversity in practice about the interpretation of the pro forma revenue and earnings disclosure requirements for business combinations.This ASU is effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. NOTE 5 – Stock-Based Incentive Plan At December 31, 2010, the Company maintained a stock-based incentive plan and an equity incentive plan.For the nine months ended December 31, 2010 and 2009, compensation cost for the Company’s stock plans was measured at the grant date based on the value of the award and was recognized over the service period, which was the vesting period.The compensation cost that has been charged against income in the nine months ended December 31, 2010 and 2009 for the granting of stock options under the plans was $85,000 and $96,000, respectively.During the nine months ended December 31, 2010, the Company granted 8,000 stock options. The compensation cost that has been charged against income for the granting of restricted stock awards under the plan for the nine months ended December 31, 2010 and 2009 was $102,000 and $102,000. NOTE 6 – Loans A summary of the balances of loans follows: December 31, 2010 March 31, 2010 (In thousands) Residential real estate: 1-4 family $ $ Home equity loans Commercial real estate Consumer loans Commercial loans Total loans Allowance for loan losses ) ) Net deferred loan fees Loans, net $ $ The Company has transferred a portion of its originated commercial real estate loans and commercial loans to participating lenders.The amounts transferred have been accounted for as sales and therefore not included in the Company’s accompanying consolidated balance sheets.The Company and participating lenders share ratably in any gains and losses that may result from a borrower’s lack of compliance with contractual terms of the loan.The Company continues to service the loans on behalf of the participating lenders and, as such, collects cash payments from the borrowers, emits payments (net of servicing fees) to participating lenders and disburses required escrow funds to relevant parties.At December 31, 2010 and March 31, 2010, the Company was servicing loans for participants aggregating $13.4 million and $13.2 million, respectively. 9 Index NOTE 7 – Allowance for Loan Losses and Impaired Assets Analysis and Determination of the Allowance for Loan Losses.We maintain an allowance for loan losses to absorb probable losses inherent in the existing portfolio.When a loan, or portion thereof, is considered uncollectible, it is charged against the allowance.Recoveries of amounts previously charged-off are added to the allowance when collected.The adequacy of the allowance for loan losses is evaluated on a regular basis by management.Based on management’s judgment, the allowance for loan losses covers all known losses and inherent losses in the loan portfolio. Our methodology for assessing the appropriateness of the allowance for loan losses consists of specific allowances for identified problem loans and a general valuation allowance on the remainder of the loan portfolio.Although we determine the amount of each element of the allowance separately, the entire allowance for loan losses is available for the entire portfolio. Specific Allowances for Identified Problem Loans.We establish an allowance on identified problem loans based on factors including, but not limited to:(1) the borrower’s ability to repay the loan; (2) the type and value of the collateral; (3) the strength of our collateral position; and (4) the borrower’s repayment history. General Valuation Allowance on the Remainder of the Portfolio.We also establish a general allowance by applying loss factors to the remainder of the loan portfolio to capture the inherent losses associated with the lending activity.This general valuation allowance is determined by segregating the loans by loan category and assigning loss factors to each category.The loss factors are determined based on our historical loss experience, delinquency trends and management’s evaluation of the collectability of the loan portfolio.Based on management’s judgment, we may adjust the loss factors due to: (1) changes in lending policies and procedures; (2) changes in existing general economic and business conditions affecting our primary market area; (3) credit quality trends; (4) collateral value; (5) loan volumes and concentrations; (6) seasoning of the loan portfolio; (7) recent loss experience in particular segments of the portfolio; (8) duration of the current business cycle; and (9) bank regulatory examination results.Loss factors are re-evaluated quarterly to ensure their relevance in the current real estate environment. Activity in the allowance for loan losses is summarized below: For the nine months ended December 31, (In thousands) Balance at March 31, 2010 $ $ Provision for loan losses Charge-offs ) ) Recoveries 54 60 Balance at December 31, 2010 $ $ 10 Index The allowance for loan losses is broken down by the following loan categories at December 31, 2010: Total (In thousands) Residential real estate: 1-4 family $ Home equity loans 61 Commercial real estate Consumer 28 Commercial loans Total $ There have been no significant changes in the Company’s methodology for evaluating the allowance for loan losses. Risk Characteristics by Portfolio Segment.Loans secured by one- to four-family residential real estate have historically been the least risky loan type.However they are affected by declines in the general residential housing market, unemployment and under-employment, and the tightening of lending requirements and standards.Loans secured by commercial real estate, including multi-family loans, generally have larger balances and involve a greater degree of risk than one- to four-family residential mortgage loans.Of primary concern in commercial real estate lending is the borrower’s creditworthiness and the feasibility and cash flow potential of the project.Payments on loans secured by income properties often depend on successful operation and management of the properties.As a result, repayment of such loans may be subject to a greater extent than residential real estate loans to adverse conditions in the real estate market or the economy.Construction financing is generally considered to involve a higher degree of risk of loss than long-term financing on improved, occupied real estate.Risk of loss on a construction loan depends largely upon the accuracy of the initial estimate of the property’s value at completion of construction and the estimated cost (including interest) of construction.During the construction phase, a number of factors could result in delays and cost overruns.If the estimate of construction costs proves to be inaccurate, we may be required to advance funds beyond the amount originally committed to permit completion of the building.If the estimate of value proves to be inaccurate, we may be confronted, at or before the maturity of the loan, with a building having a value which is insufficient to assure full repayment.Commercial loans are of higher risk and typically are made on the basis of the borrower’s ability to make repayment from the cash flow of the borrower’s business.As a result, the availability of funds for the repayment of commercial loans may depend substantially on the success of the business itself.Further, any collateral securing such loans may depreciate over time, may be difficult to appraise and may fluctuate in value.Consumer loans may entail greater risk than do residential mortgage loans, particularly in the case of consumer loans that are unsecured or secured by assets that depreciate rapidly.In such cases, repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment for the outstanding loan and the remaining deficiency often does not warrant further substantial collection efforts against the borrower.In addition, consumer loan collections depend on the borrower’s continuing financial stability, and therefore are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy. 11 Index Credit Risk Management.Credit risk is the risk of not collecting the interest and/or the principal balance of a loan or investment when it is due.Our strategy for credit risk management focuses on having well-defined credit policies and uniform underwriting criteria and providing prompt attention to potential problem loans. When a borrower fails to make a required loan payment, we take a number of steps to have the borrower cure the delinquency and restore the loan to current status.We make initial contact with the borrower when the loan becomes 15 days past due.If payment is not received by the 30th day of delinquency, additional letters and phone calls generally are made.Typically, when the loan becomes 60 days past due, we send a letter notifying the borrower that we may commence legal proceedings if the loan is not paid in full within 30 days.Generally, loan workout arrangements are made with the borrower at this time; however, if an arrangement cannot be structured before the loan becomes 90 days past due, we will send a formal demand letter and, once the time period specified in that letter expires, commence legal proceedings against any real property that secures the loan or attempt to repossess any business assets or personal property that secures the loan.If a foreclosure action is instituted and the loan is not brought current, paid in full or refinanced before the foreclosure sale, the real property securing the loan generally is sold at foreclosure. We consider repossessed assets and loans that are 90 days or more past due to be non-performing assets.Past due status is based on contractual terms of the loan.When a loan becomes 90 days delinquent, the loan is placed on non-accrual status at which time the accrual of interest ceases and an allowance for any uncollectible accrued interest is established and charged against operations.Typically, payments received on a non-accrual loan are applied to the outstanding principal and interest as determined at the time of collection of the loan.Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured.The table below breaks out nonaccrual loans by loan type at December 31, 2010: Total (In thousands) Residential real estate: 1-4 family $ Home equity loans Commercial real estate Consumer loans 90 Commercial loans Total nonaccrual loans $ Management informs the Boards of Directors monthly of the amount of loans delinquent more than 90 days, all loans in foreclosure and all foreclosed and repossessed property that we own. Banking regulations require us to review and classify our assets on a regular basis.In addition, the Connecticut Department of Banking and FDIC have the authority to identify problem assets and, if appropriate, require them to be classified.There are three classifications for problem assets:substandard, doubtful and loss.“Substandard assets” must have one or more defined weaknesses and are characterized by the distinct possibility that we will sustain some loss if the deficiencies are not corrected.“Doubtful assets” have the weaknesses of substandard assets with the additional characteristic that the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions and values questionable and there is a high possibility of loss.An asset classified “loss” is considered uncollectible and of such little value that continuance as an asset of the institution is not warranted.The regulations also provide for a “special mention” category, described as assets that do not currently expose us to a sufficient degree of risk to warrant classification but do possess credit deficiencies or potential weaknesses deserving our close attention.When we classify an asset as substandard or doubtful, we establish a specific allowance for loan losses.If we classify an asset as loss, we charge off an amount equal to 100% of the portion of the asset classified as loss. 12 Index The following table shows the risk rating grade of the loan portfolio broken-out by type as of December 31, 2010. Real Estate Loans Grade: Residential Home Equity Commercial Consumer Commercial Total Pass $ Special mention 1 Substandard Doubtful 26 26 Loss Total $ Impaired Loans.A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed.Impairment is measured on a loan by loan basis for commercial and construction loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price, or the fair value of the collateral if the loan is collateral dependent.The following table shows the Company’s impaired loans at December 31, 2010 and for the nine months ended December 31, 2010. Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Residential real estate: 1-4 family $ Home equity loans 86 86 69 4 Commercial real estate Consumer loans 33 31 13 Commercial loans 2 Total impaired with no related allowance recorded $ With an allowance recorded: Residential real estate: 1-4 family $ $
